      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 1 of 20




 1   CULPEPPER IP, LLLC
     Kerry S. Culpepper, Hawaii Bar No. 9837, pro hac vice
 2
     75-170 Hualalai Road, Suite B204
 3   Kailua-Kona, Hawaii 96740
 4   Telephone: (808) 464-4047
     Facsimile: (202) 204-5181
 5   E-Mail:     kculpepper@culpepperip.com
 6
     Attorney for Plaintiffs:
 7   Trial Film, LLC; and
 8   American Cinema Inspires, Inc.
 9
                           UNITED STATES DISTRICT COURT
10
11                          FOR THE DISTRICT OF ARIZONA

12   Trial Film, LLC and American             )   Case No.: 2:21-CV-984-PHX-JJT
13   Cinema Inspires, Inc.                    )   (Copyright)
                                              )
14                                            )   MOTION FOR DEFAULT
15                      Plaintiffs,           )   JUDGMENT; DECLARATIONS
        vs.                                   )   OF COUNSEL AND JOSHUA
16
                                              )   LEE; EXHIBIT “1”; PROPOSED
17   Wu Daoai et al.,                         )   ORDER; CERTIFICATE OF
18                                            )   SERVICE
                                              )
19                      Defendants.           )
20                                            )
21
                         MOTION FOR DEFAULT JUDGMENT
22
23         Pursuant to Fed R. Civ. P. 55(b)(2), Plaintiffs Trial Film, LLC (“Trial Film”)
24
     and American Cinema Inspires, Inc. (“ACI”) (collectively “Plaintiffs”) hereby
25
26   submit their motion for default judgment on all claims against Defendants Wu

27   Daoai, Cheng Hsien Yang, Yuan Niu, and Doe a/k/a Win Double (collectively
28
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 2 of 20




 1   “Defendants”).
 2
     I. INTRODUCTION
 3
 4
           Plaintiffs filed the Complaint [Doc. #1] against Defendants on June 4, 2021

 5   seeking injunctive relief and damages against Defendants for direct infringement of
 6
     Plaintiffs exclusive rights to reproduce the copyright protected movie Infidel
 7
 8   (“Work”), make derivative copies of the Work, publicly perform the Work and
 9
     display the Work in violation of 17 U.S.C. § 106. Plaintiffs further seek relief against
10
11
     Defendant Niu for Digital Millennium Copyright Act (“DMCA”) violations

12   pursuant to 17 U.S.C. §1202.
13
           Plaintiff Trial Film, LLC (“Trial Film”) is the owner of the copyrights of the
14
15   Work currently available for sale online and in retails stores. See Complaint [Doc.
16
     #1] at ¶82. Plaintiff Trial Film engaged Plaintiff ACI to be the sales agent for
17
18
     licensing and exploiting of Trial Film’s exclusive rights in the Work. See Id. at ¶80.

19   Plaintiffs invested significant financial resources, time and effort in making and
20
     marketing the Work based upon the expectation that they would have an opportunity
21
22   to get a return on their investment from rentals and sales. Defendants’ illicit conduct
23
     of massive piracy of the Work have directly hurt Plaintiffs’ ability to rightfully
24
25
     recoup their investments.

26         Defendants own and operate multiple websites that each reproduces, publicly
27
     displays, and publicly performs the Work. See Exhibits “2”-“3” to the Complaint
28



                                                2
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 3 of 20




 1   [Doc. ##1-3, 1-4]. Plaintiffs did not authorize, permit, or provide consent to the
 2
     Defendants to reproduce, perform, or display the Work. See Complaint at ¶5.
 3
 4
           Personal jurisdiction is appropriate over the Defendants because they

 5   purposefully availed themselves of the privileges of conducting business in Arizona.
 6
     Particularly, Defendants knowingly host their piracy websites on servers of Arizona
 7
 8   companies in Arizona as well as registered their domain names with Arizona domain
 9
     registrars. See Complaint at ¶¶6-7, 19-27. Furthermore, Defendants receive financial
10
11
     compensation from advertisements on Defendants’ websites from visitors in Arizona

12   and the United States. See Id. at ¶14. Specifically, Defendant Doe’s website
13
     generates cookies for Baidu, Defendant Daoai’s websites generate cookies and
14
15   trackers for Google Analytics to generate advertisements, Defendant Yang’s
16
     websites generate cookies and trackers for Google Analytics to generate
17
18
     advertisements, and Defendant Niu’s websites generate cookies and trackers for

19   chatra.io and crestfallenwall.com and Google Analytics, all to generate
20
     advertisements tailored to visitors from Arizona and the United States. See Id. at
21
22   ¶¶15-18.
23
     II. ARGUMENT
24
25
           The Complaint alleges claims for: (1) direct copyright infringement, in

26   violation of the United States Copyright Act, 17 U.S.C. §§ 106 and 501, against all
27
28



                                              3
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 4 of 20




 1   Defendants and (2) violations under the DMCA, 17 U.S.C. §1202, against Defendant
 2
     Niu.
 3
 4
     A.     Copyright Infringements Have Been Established against Defendants

 5          A plaintiff asserting a copyright infringement claim must demonstrate: “(1)
 6
     ownership of a valid copyright, and (2) copying of constituent elements of the work
 7
 8   that are original.” Feist Pubs., Inc. v. Rural Telephone Service Co., Inc., 499 U.S.
 9
     340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991); LGS Architects, Inc. v.
10
11
     Concordia Homes of Nevada, 434 F.3d 1150, 1156 (9th Cir. 2006).              In the

12   Complaint, Plaintiffs allege that they own the copyrights for the Work and included
13
     the Copyright Registration numbers issued by the Register of Copyrights. See
14
15   Exhibit 1 to the Complaint [Doc. #1-2]. “Registration is prima facie evidence of the
16
     validity of a copyright.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 488–89
17
18
     (9th Cir. 2000) (citing 17 U.S.C. § 410(c) (1994)). Moreover, because the factual

19   allegations of the Complaint are deemed true, Plaintiffs have conclusively
20
     established that Defendants infringed upon Plaintiffs’ copyrights and that their
21
22   infringements were knowing and willful. See Complaint at ¶¶79-92, 106-115.
23
     B.     DMCA Violations have been established against Defendant Niu
24
25
            17 U.S.C. § 1202(a)(2) states: “No person shall knowingly and with the intent

26   to induce, enable, facilitate, or conceal infringement— distribute or import for
27
     distribution copyright management information [“CMI”] that is false.” 17 U.S.C. §
28



                                              4
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 5 of 20




 1   1202(b)(2)-(3) states: “No person shall, without…authority…(2) distribute or import
 2
     for distribution [CMI] knowing that the [CMI] has been removed or altered without
 3
 4
     authority…or (3) distribute, import for distribution, or publicly perform works,

 5   copies of works, or phonorecords, knowing that [CMI] has been removed or altered
 6
     without authority…— knowing, or…having reasonable grounds to know, that it will
 7
 8   induce, enable, facilitate, or conceal an infringement of any right under this title.”
 9
           To qualify as CMI under the statute, the information must be “conveyed in
10
11
     connection with” copies or displays of the work, “including in digital form”;

12   information in a copyright notice can constitute CMI. 17 U.S.C. § 1202(c). Here,
13
     Defendant Niu altered the reproduction of Plaintiffs’ Work to include
14
15   “www.458028.com”, which qualifies as CMI as provided by 1202(c).                    See
16
     Complaint at ¶¶93-98.
17
18
           Plaintiffs have established that Defendant Niu meets the dual intent standard

19   of section 1202, namely, Defendant Niu’s intent to induce, enable, facilitate, or
20
     conceal infringement and knowledge of the CMI as required by section 1202(a) or
21
22   (b). With respect to 1202(b), the standard is “reasonable grounds to know.” 17
23
     U.S.C. § 1202(b). Defendant Niu knew the alteration to include the piracy and illegal
24
25
     gambling website “www.458028.com” was without authorization from Plaintiffs

26   and induced, enabled, facilitated, or concealed infringement by directing viewers to
27
     illegitimate sources of viewing copyright protected works. See Complaint at ¶¶95-
28



                                                5
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 6 of 20




 1   102. Further, Defendant Niu knew its streams were illegal by the unauthorized
 2
     alteration of CMI to include the wording “www.458028.com”. Id. Defendant Niu
 3
 4
     knew that the wording “www.458028.com” referred to a movie piracy and illegal

 5   gambling website. Id. Still, Defendant Niu reproduced and publicly performed
 6
     Plaintiffs’ Work with the false CMI with the intent to induce, enable, facilitate, or
 7
 8   conceal infringement, in violation of 17 U.S.C. §§ 1202(a)(1), 1202(b)(1), and
 9
     1202(b)(3). Id. Thus, unlike Stevens v. CoreLogic, Plaintiffs have established that
10
11
     Defendant Niu demonstrates a “pattern of conduct” (massive movie piracy) or

12   “modus operandi” (use of a piracy site) that indicates that Defendant Niu knew that
13
     the result of its actions would be infringement due to the reference to a piracy
14
15   website. Stevens v. CoreLogic, 899 F.3d 666 (9th Cir. 2018), cert denied, 586 U.S.
16
     __ (U.S. Feb. 19, 2019).
17
18
     D.    Default Judgment is Appropriate

19         Despite being served with a copy of the Complaint, Defendants failed to
20
     appear. As a result, Plaintiffs requested and received an entry of default. [Docs.
21
22   ##21, 22]. Because Defendants have chosen to default instead of defending, they
23
     have admitted the truth of the allegations asserted in the Complaint. TeleVideo Sys.,
24
25
     Inc. v. Heidenthal, 826 F.2d915, 917–18 (9th Cir. 1987) (“The general rule of law is

26   that upon default the factual allegations of the complaint, except those relating to the
27
     amount of damages, will be taken as true.”). While the court may conduct a hearing
28



                                                6
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 7 of 20




 1   to determine damages, see Fed. R. Civ. P. 55(b)(2), the court can rely on evidence
 2
     submitted by Plaintiffs. See Fustok v. ContiCommondity Servs., Inc., 873. F.2d 38,
 3
 4
     40 (2d Cir. 1989).

 5         Plaintiffs now respectfully request that this Court enter a default judgment
 6
     against Defendants. When evaluating whether to grant a judgment by default, courts
 7
 8   consider a number of factors, including:
 9
           (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
10
           substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
11
           at stake in the action, (5) the possibility of a dispute concerning material facts,
12
           (6) whether the default was due to excusable neglect, and (7) the strong policy
13
           underlying the Federal Rules of Civil Procedure favoring decisions on the
14
            merits.
15
     Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.1986). All of these factors support
16
17
     the conclusion that Plaintiffs are entitled to a default judgment.

18         1. The possibility of prejudice to Plaintiffs
19
           Plaintiffs would certainly be prejudiced if the Court declines to enter default
20
21   judgment, for it would leave Plaintiffs without any remedy against Defendants, who
22
     have failed to even show up and contest this dispute. “If Plaintiff[’s] motion for
23
24
     default judgment is not granted, Plaintiff[] will likely be without other recourse for

25   recovery.” PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D.
26
     Cal. 2002). Despite the fact that Defendants don’t deny that Plaintiffs are entitled to
27
28   an award of statutory damages, attorney’s fees, costs, and a permanent injunction, if


                                                7
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 8 of 20




 1   this Court refuses to enter a default judgment against him, Plaintiffs would be left
 2
     unable to seek damages.       Indeed, a refusal would entirely frustrate both the
 3
 4
     Copyright Act and the civil justice system.

 5         2. & 3. Merits of Plaintiffs’ substantive claims and sufficiency of the
 6
     Complaint
 7
 8         Plaintiffs have adequately pled their claims for copyright infringement. In the
 9
     Complaint, Plaintiffs alleged that they own the copyrights for the Work and included
10
11
     the Copyright Registration Numbers issued by the Register of Copyrights. See

12   Exhibit “1” to the Complaint. Moreover, because the factual allegations of the
13
     Complaint are deemed true, Plaintiffs have conclusively established that Defendants
14
15   infringed upon Plaintiffs’ copyrights and that their infringement was both knowing
16
     and willful. See Complaint at ¶¶79-92, 106-115.
17
18
           4. The sum of money at stake in the action

19         The amount of money at stake relative to the cost of continued litigation
20
     makes the matter appropriate for default judgment.
21
22         5. The possibility of a dispute concerning the material facts
23
           There is no possibility of a dispute arising as to any material fact in this case.
24
25
     Because of Defendants’ default, this Court must take the factual allegations asserted

26   in the Complaint as true. See TeleVideo Sys., Inc., supra, 826 F.2d at 917–18.
27
28



                                               8
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 9 of 20




 1   Moreover, Defendants have not made any attempt to contest those allegations (or for
 2
     that matter, even bothered to appear).
 3
 4
           6. Whether the default was due to excusable neglect

 5         Defendants’ default is not the result of excusable neglect. As discussed above,
 6
     Defendants were served a copy of the original complaint [Doc. #17].                Thus,
 7
 8   Defendants have been provided with notice of this proceeding and the risks for
 9
     failing to appear. Accordingly, Defendants’ decision to neither appear nor defend
10
11
     “cannot be attributed to excusable neglect.” Shanghai Automation Instrument Co.,

12   Ltd. v. Kuei, 194 F.Supp.2d 995, 1005 (N.D. Cal.2001) (reasoning that excusable
13
     neglect is not present when Defendant “were properly served with the Complaint,
14
15   the notice of entry of default, as well as the papers in support of the instant motion”).
16
           7. The policy considerations
17
18
           While it is true that “cases should be decided upon their merits whenever

19   reasonably possible,” Defendants’ failure to respond to this lawsuit makes achieving
20
     a ruling on the merits entirely unfeasible. See Pena v. Seguros La Comercial, S.A.,
21
22   770 F.2d 811, 814 (9th Cir. 1985). Accordingly, the only way for this case to reach
23
     a resolution of any kind is to award Plaintiffs default judgment. Absent a judgment
24
25
     by default, Plaintiffs will not be made whole and have no mechanism to prevent

26   further infringement of their copyrights by these same Defendants. In summary, as
27
28



                                                9
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 10 of 20




 1   demonstrated above, all of the factors weigh in favor of granting Plaintiffs a default
 2
     judgment against Defendants.
 3
 4
     III.   STATUTORY DAMAGES FOR COPYRIGHT INFRINGEMENT

 5          Defendants’ conduct has caused damages to Plaintiffs. First, by streaming,
 6
     reproducing, displaying, performing, and creating derivative works of the Work
 7
 8   without authorization, Defendants deprived Plaintiffs of their exclusive rights to
 9
     control how, when, and to whom they will disseminate their Copyrighted Works.
10
11
     See Decl. of D’Souza at ¶¶8-20; Decl. of O’Shaughnessy at ¶¶5-14. Second, the

12   availability of free, infringing copies of the Copyrighted Work for unrestricted
13
     streaming inevitably and irreparably undermines the legitimate market in which
14
15   consumers can purchase access to the same works. See Id. Defendants intentionally
16
     compete with authorized and legitimate offerings, including licensed VOD services
17
18
     and promotes itself as a means for consumers to avoid the need to pay for those

19   offerings. Id. Third, the Defendants harmed Plaintiffs’ relationships and goodwill
20
     with authorized licensees. Id.
21
22          Plaintiffs elect to receive maximum statutory damages of $150,000 against
23
     each Defendant for a total of $600,000 for Defendants’ infringements of the Work.
24
25
     Pursuant to 17 U.S.C. § 504(c), “A plaintiff may elect statutory damages regardless

26   of the adequacy of the evidence offered as to [its] actual damages and the amount of
27
     the defendant’s profits.” Columbia Pictures Indus., Inc. v. Krypton Broad. of
28



                                              10
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 11 of 20




 1   Birmingham, Inc., 259 F.3d 1186, 1194 (9th Cir. 2001) (citation omitted). Plaintiffs
 2
     are entitled to an award of damages of no less than $750.00 per work and up to
 3
 4
     $30,000.00 per work for a non-willful violation, and for a willful infringement, no

 5   more than $150,000.00 per work for Defendants’ violations of the Copyright Act.
 6
     17 U.S.C. §§ 504(c)(1) and (2).
 7
 8         Defendants’ infringements are without doubt willful. This is not a case of an
 9
     individual using P2P software for her personal consumption such as in LHF
10
11
     Productions, Inc. v. Unknown Parties, et al., Case No. 2:16-cv-01199 in which this

12   Court awarded statutory damages of $15,000.            Defendants are operating a
13
     commercial criminal enterprise in which they are knowingly streaming Plaintiffs’
14
15   Works to the entire World for their own profit.
16
           Due to Defendants’ default, Plaintiffs were not able to ascertain the complete
17
18
     scope of their profits from their nefarious activities. However, from account

19   information   from    PayPal,     Plaintiffs   know   that   the   PayPal   accounts
20
     paypal@61bk.com and 903757528@qq.com for Defendant Wu Daoai accumulated
21
22   $118,035.25 until he promptly transferred the funds out of his account after the
23
     DMCA subpoena was served on his domain and server providers. Also, PayPal
24
25
     account yang1673@gmail.com for Defendant Cheng Hsien Yang accumulated

26   $30,328.23 until he promptly transferred the funds out of his account after the
27
     DMCA subpoena was served on his domain and server providers. Decl. of Counsel
28



                                               11
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 12 of 20




 1   at ¶¶2-4. These figures provide a snapshot of the profitability of Defendants’ piracy
 2
     activities and their attitude towards Plaintiffs’ rights. They promptly transferred the
 3
 4
     bulk of the money out of their PayPal accounts when they got wind of potential legal

 5   trouble but continued to stream the movie. Id.
 6
           In similar cases in the Ninth Circuit where Defendants have contributed to
 7
 8   infringements by distributing BitTorrent client apps, Courts have not hesitated to
 9
     award statutory damages of $30,000 per Work or higher. In Columbia Pictures, et.
10
11
     al v. Justin Bunnell et. al, the Central District of California awarded the Plaintiff a

12   total judgment in the amount of $110,970,000 ($30,000 per Work) against a
13
     Defendant for willful inducement of copyright infringement, contributory copyright
14
15   infringement and vicarious copyright infringement. See Columbia Pictures, et. al v.
16
     Justin Bunnell et. al, 2:06-cv-01093-FMC-JCx, Doc. #409 (C.D. Cal.) (“Bunnell”).
17
18
     In Bunnell, the Defendant operated a website that enabled users to locate and

19   download torrent files. However, a separate BitTorrent client program had to be
20
     used to actually watch the motion pictures associated with the downloaded torrent
21
22   files. See Burnell, 245 F.R.D. 443, 445 (C.D. Cal. 2007). In that sense, the websites
23
     operated by Defendants in the present case are worse than that of the Defendant in
24
25
     Bunnell because their websites stream copies of Plaintiffs Work to users in Arizona

26   and the United States without requiring users to use a separate BitTorrent client
27
     program. See Complaint at ¶¶90-92.
28



                                               12
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 13 of 20




 1         In Lions Gate Films Inc. v. Does, the Central District of California awarded
 2
     $150,000 in statutory damages jointly against Defendants for willful infringement
 3
 4
     of the motion picture Expendables 3 by distributing torrent files from the website

 5   limetorrents.com among other websites. See Lions Gate Films Inc. v. Does, No.
 6
     2:14-cv-6033-MMM-AGRx, 2014 WL 3895240, at 3, 6 (C.D. Cal. Aug. 8, 2014),
 7
 8   Id. at Doc. 68. Plaintiffs respectfully assert that the damages in this case are similar
 9
     to Lions Gate Films. Accordingly, Plaintiffs elect to receive maximum statutory
10
11
     damages of $150,000 against each Defendant for a total of $600,000 for Defendants’

12   willful infringements of the Work.
13
     IV.   STATUTORY DAMAGES FOR DMCA VIOLATIONS
14
15         Plaintiffs elect to receive maximum statutory damages of $25,000 against
16
     Defendant Niu for Defendant Niu’s DMCA violations, namely knowingly
17
18
     distributing CMI altered to falsely include the wording “www.458028.com” in

19   violation of 17 U.S.C. § 1202(a)(1), (b)(1) and (b)(3). Pursuant to 17 U.S.C. §
20
     1203(c)(3)(B), Plaintiffs are entitled to an award of “…the sum of not less than
21
22   $2,500 or more than $25,000” for each DMCA violation. As explained above,
23
     Defendant Niu’s conduct is willful and for commercial profit.             Accordingly,
24
25
     Plaintiffs request the maximum amount of $25,000 for Defendant Niu’s DMCA

26   violation.
27
     V.    PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF
28



                                               13
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 14 of 20




 1         The Court is authorized to grant permanent injunctive relief to prevent or
 2
     restrain copyright infringement. See 17 U.S.C. § 502(a) (“Any court having
 3
 4
     jurisdiction of a civil action arising under this title may, subject to the provisions of

 5   section 1498 of title 28, grant temporary and final injunctions on such terms as it
 6
     may deem reasonable to prevent or refrain infringement of a copyright.”) The
 7
 8   Copyright Act further provides that “the court may order the destruction. . . of all
 9
     copies . . . found to have been made or used in violation of the copyright owner’s
10
11
     exclusive rights . . .” 17 U.S.C. § 503(b). Plaintiffs respectfully request that this

12   Court grant a permanent injunction enjoining Defendants from continuing to directly
13
     infringe and contribute to infringement of Plaintiffs’ copyrighted Work.
14
15   VI.    PLAINTIFFS ARE ENTITLED TO ATTORNEY’S FEES AND
16
     TAXABLE COSTS
17
18
           The Copyright Act states that a district court “may . . . award a reasonable

19   attorney’s fee to the prevailing party as part of the costs.” 17 U.S.C. § 505. The
20
     Supreme Court has provided the following nonexclusive list of factors for district
21
22   courts to consider in a making a fee determination under the Copyright Act: (1)
23
     frivolousness; (2) motivation; (3) “objective unreasonableness (both in the factual
24
25
     and in the legal components of the case)”; and (4) “the need in particular

26   circumstances to advance considerations of compensation and deterrence.” Fogerty
27
     v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994). The Ninth Circuit has held that
28



                                                14
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 15 of 20




 1   courts may also consider these factors: “[T]he degree of success obtained in the
 2
     litigation, the purposes of the Copyright Act, and ‘whether the chilling effect of
 3
 4
     attorney’s fees may be too great or impose an inequitable burden on an impecunious

 5   [litigant].’” Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1037 (9th Cir.
 6
     2018) (quoting Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 675 (9th Cir. 2017)).
 7
 8   Furthermore, the Ninth Circuit has “emphasized that district courts should ‘accord
 9
     substantial weight to’ the ‘reasonableness of [the] losing party’s legal and factual
10
11
     arguments.’” Id.

12         Plaintiffs assert that the following factors support granting its motion for
13
     attorney’s fees: (1) Plaintiffs’ degree of success in the litigation; (2) deterrence; (3)
14
15   furtherance of the purposes of the Copyright Act; and (4) the objective
16
     unreasonableness of the losing party’s factual and legal components.
17
18
     A.    The Degree of Success in the Litigation

19         In this case, Plaintiffs’ suit against Defendants was a total success. Plaintiffs
20
     alleged that Defendants willfully violated their exclusive rights under the Copyright
21
22   Act. See Complaint at ¶¶79-92, 106-115.
23
     B.    Deterrence
24
25
           The interest of deterrence weighs in favor of granting Plaintiffs’ motion for

26   attorney’s fees. Defendants copied, reproduced, redistributed, performed, displayed
27
     and made derivative copies of Plaintiffs’ Work without authorization for
28



                                                15
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 16 of 20




 1   Defendants’ own financial gain. See Complaint at ¶¶103-117. Accordingly, the
 2
     interest of deterrence weighs in favor of fee-shifting.
 3
 4
     C.     The Goals of the Copyright Act

 5          The Copyright Act is intended to “‘promote the Progress of Science and useful
 6
     Arts’ by ‘assuring authors the right to their original expression’ and ‘encouraging
 7
 8   others to build freely upon the ideas and information conveyed by a work.’” Feist
 9
     Publ’ns, Inc., 499 U.S. at 349-50. Defendants engaged in rampant piracy of
10
11
     Plaintiffs’ Work. Thus, Defendants’ conduct frustrates the goals of the Copyright

12   Act.
13
     D.     Objective Unreasonableness
14
15          The objective unreasonableness of Defendants’ conduct also supports fee-
16
     shifting. Defendants’ failure to appear or otherwise defend prevented Plaintiffs from
17
18
     conducting discovery. Further, Defendants’ conduct forced Plaintiffs to file the

19   present motion for default. The unreasonableness of Defendants’ conduct during this
20
     litigation supports awarding attorney’s fees to Plaintiffs.
21
22   E.     Calculation of Attorney’s Fees
23
            Reasonable attorney’s fees are generally based on the traditional “lodestar”
24
25
     calculation set forth in Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). See Fisher

26   v. SJB-P.D., Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). The court must determine a
27
     reasonable fee by multiplying “the number of hours reasonably expended on the
28



                                               16
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 17 of 20




 1   litigation” by “a reasonable hourly rate.” Hensley, 461 U.S. at 433. Second, the court
 2
     must decide whether to adjust the lodestar amount based on an evaluation of the
 3
 4
     factors articulated in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir.

 5   1975), which have not been subsumed in the lodestar calculation. See Fisher, 214
 6
     F.3d at 1119 (citation omitted). The factors the Ninth Circuit articulated in Kerr are:
 7
 8   (1) the time and labor required, (2) the novelty and difficulty of the questions
 9
     involved, (3) the skill requisite to perform the legal service properly, (4) the
10
11
     preclusion of other employment by the attorney due to acceptance of the case, (5)

12   the customary fee, (6) whether the fee is fixed or contingent, (7) time limitations
13
     imposed by the client or the circumstances, (8) the amount involved and the results
14
15   obtained, (9) the experience, reputation, and ability of the attorneys, (10) the
16
     “undesirability” of the case, (11) the nature and length of the professional
17
18
     relationship with the client, and (12) awards in similar cases.Kerr, 526 F.2d at 70.

19   The subsumed factors taken into account in the “lodestar” calculation are: “‘(1) the
20
     novelty and complexity of the issues, (2) the special skill and experience of counsel,
21
22   (3) the quality of representation, . . . (4) the results obtained,’ and (5) the contingent
23
     nature of the fee agreement,” City of Burlington v. Dague, 505 U.S. 557, 112 S. Ct.
24
25
     2638, 2643, 120 L. Ed. 2d 449 (1992) (quoting Morales v. City of San Rafael, 96

26   F.3d 359, 364 n.9 (9th Cir. 1996). Once calculated, the “lodestar” is presumptively
27
     reasonable. See Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air,
28



                                                17
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 18 of 20




 1   483 U.S. 711, 728 (1987); see also Fisher, 214 F.3d at 1119 n.4 (stating that the
 2
     lodestar figure should only be adjusted in rare and exceptional cases).
 3
 4
            Plaintiffs request the following lodestar amount for attorney’s fees it incurred

 5   in this case as detailed in the attached Declarations with regards to Defendants:
 6
            KERRY CULPEPPER                    32 hours @ $350/hour = $11,200
 7
 8          JOSHUA LEE (Associate) 33.75 hours @ $250/hour = $8,437.50
 9
            Additionally, Plaintiffs seeks to recover taxable costs of $886.70. The taxable
10
11
     costs requested from Defendants include the $402 filing fee for filing the complaint,

12   $484.70 fees to serve Visa, Alipay, Paypal, Community Federal Savings Bank,
13
     Cloudflare, and $26.35 to mail documents to the Court.
14
15          In determining whether an hourly rate is reasonable, the Court considers the
16
     experience, skill, and reputation of the attorney requesting fees. See Webb v. Ada
17
18
     County, 285 F.3d 829, 840 & n.6 (9th Cir. 2002). The reasonable hourly rate should

19   reflect the prevailing market rates in the community. According to the American
20
     Intellectual Property Law Association’s Report of the Economic Survey (2015), the
21
22   2014 mean hourly rate for a solo practitioner specializing in Electrical technologies
23
     is $379, higher than Plaintiffs’ Counsel’s rates. Am. Intellectual Prop. Law Ass’n,
24
25
     Report of the Economic Survey (2015), at I-15. Exhibit “1” at pg. 1. Similarly, the

26   2014 mean hourly rate for an associate attorney at a private firm is $279, higher than
27
     Plaintiffs’ associate counsel’s rates. Id. at pg. 2.
28



                                                 18
      Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 19 of 20




 1   VIII. THE COURT SHOULD LIFT THE AUTOMATIC STAY OF
 2
     PROCEEDINGS TO ENFORCE A JUDGMENT
 3
 4
           Federal Rules of Civil Procedure 62(a) states in part that “…execution on a

 5   judgment and proceedings to enforce it are stayed for 30 days after its entry, unless
 6
     the court orders otherwise.” Plaintiffs respectfully move this court to lift the 30 day
 7
 8   stay and order this judgment to be executed immediately. Specifically, Plaintiffs
 9
     request that Defendants’ domains and monetary assets be immediately transferred to
10
11
     Plaintiffs. Since Defendants refuse to engage in these proceedings, Plaintiffs submit

12   that the 30-day stay will only delay the termination of this action. Accordingly,
13
     pursuant to FRCP 62(a), Plaintiffs request this court to lift the 30-day stay for
14
15   execution of judgment upon entry and immediately enforce judgment.
16
     IV.   CONCLUSION
17
18
           Accordingly, Plaintiffs respectfully request that the Court enter default

19   judgment against Defendants and issue an award of statutory damages in favor of
20
     Plaintiffs of $625,000, attorneys’ fees in the amount of $19,637.50, and taxable costs
21
22   of $886.70.
23
                   DATED: Kailua-Kona, Hawaii, August 13, 2021.
24
25
                                      CULPEPPER IP, LLLC
26
27
                                      /s/ Kerry S. Culpepper
                                      Kerry S. Culpepper
28



                                               19
     Case 2:21-cv-00984-JJT Document 24 Filed 08/13/21 Page 20 of 20




 1                               Attorney for Plaintiffs
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         20
